DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 03, 2022, September 15, 2021 and August 27, 2021 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Applicant is required to insert all related applications and patent numbers into the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, 9-12, 15, 24-26, where applicant acts as his/her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “bullying” in claims 1, 9-12, 15, 24-26 is used by the claim to mean “when the detected sounds are greater than or equal to a threshold value,” while the accepted meaning is “to seek to harm, intimidate, or coerce (someone perceived as vulnerable).” The term is indefinite because the specification does not clearly redefine the term.
For further clarification, it is the Examiners view that the sound level at a site does not clearly indicate that bullying has occurred according to the standard definition of the term. Additionally, it would appear that detection of bullying in general would require the monitoring and analysis of the dialog in order to determine if a person is attempting to seek to harm, intimidate, or coerce (Someone perceived as vulnerable). As an example, Brav et al., as cited below, teaches a bullying detection system which analyzes dialog and sound levels for bullying indicators (see [0049], system monitors sound levels, words associated with bullying, swear words, or noises).
Regarding claim 1, it is unclear if the phrases:
“a network interface configured to transmit a signal indicating abnormality matching signature of vaping, other smoking activity, or sound of bullying”;
“wherein the vaping or another smoking activity is identified based on the detected air quality”; and
“wherein the bullying is identified hen the detected air quality includes a signature”.
Examiner believes that claim should respectively read as:
“a network interface configured to transmit a signal indicating abnormality matching signature of vaping, other smoking activity, and sound of bullying”; 
“wherein the vaping and another smoking activity is identified based on the detected air quality”; and “wherein the vaping and the another smoking activity is identified when the detected air quality includes a signature”.
The phrases are unclear because the preamble uses the term “and”, however these phrases use the term “or”. 
For the purpose of Examination, it has been assumed that the phrases in the body of the claim also use the phrase “and” so as to match the preamble.
Claim 15, refer to claim 1 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 11,024,145. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present invention and patent having the similar limitation of detecting vaping activity and bullying condition based upon air quality and sound level.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marriam et al. (US 2010/0127865) in view of Brav et al (US 2016/0163168).
As per claim 1, Marriam discloses a sensor system (10, figure 1) for identifying vaping, other smoking activities, and sounds (a system comprising sensors for detecting and sensing a presence of smoke (vaping and other smoking activities) at a site (12, figure 1; paragraphs 0022 and 0027-0028), the sensor system comprising: an air quality sensor configured to detect air quality (sensors detect gases such as carbon monoxide and carbon dioxide (air quality); paragraph 0028); a sound detector configured to detect sounds (a sound detector receives air-borne audio signals (detects sounds); paragraph 0024); and a network interface configured to transmit a signal indicating abnormality matching signature of vaping, other smoking activity, or sound of bullying (a public switched telephone network interface transmits a signal in response to detecting an alarm (abnormality) signal from a smoke detector sensing the presence (signature) of smoke (indicating other smoking activity); paragraphs 0041 and 0046); wherein the vaping or another smoking activity is identified based on the detected air quality (the smoke detector detects the presence of smoke and is used in combination with gas detectors (air quality); paragraph 0028).  Marriam et al. disclose the instant claimed invention except for the sensor system for identifying bullying, and wherein the bullying is identified based on the detected sound.  Brav et al. disclose a sensor system for identifying bullying (an audio surveillance system that identifies bullying; figure 1B; paragraph [0024]); and wherein the bullying is identified based on the detected sound (bullying is associated with (identified) classified sounds based on running or noise in hallways and swear words; paragraph [0049]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Marriam et al. to include bullying detection, as taught by Brav et al., for the benefit of monitoring for bullying in schools.
As per claim 15, Marriam et al. disclose an identification system for identifying vaping, other smoking activities, and sounds (a system for identifying a sensor type (identification) comprising sensors for detecting and sensing a presence of smoke (vaping and other smoking activities) and sounds; figure 1; paragraph [0028]), the system comprising: a sensor system disposed at a site (sensors inside a building; paragraph [0028]), the sensor system comprising: an air quality sensor configured to detect air quality (sensors detect gases such as carbon monoxide and carbon dioxide (air quality); paragraph [0028]); a sound detector configured to detect sounds (a sound detector receives air-bome audio signals (detects sounds); paragraph [0024]); and a network interface configured to transmit a signal indicating abnormality matching signature of vaping, other smoking activity, or sound of bullying (a public switched telephone network interface transmits a signal in response to detecting an alarm (abnormality) signal from a smoke detector sensing the presence of smoke (indicating other smoking activity); paragraphs [0041], [0046]); and a controller coupled to the sensor system via a network and configured to identify vaping or another smoking activity based on the sensed air quality (a controller 14 coupled to the WSN hub 24 that receives a signal from the smoke detector via a bus 22 (network) and detects the presence of smoke and is used in combination with gas detectors (air quality); figure 1; paragraphs [0025], [0028]); and to send an alert (transmit an alarm signal (alert) to a central monitoring station; paragraph [0015]). However, Marriam does not disclose an identification system for identifying bullying; to identify bullying based on the detected sounds, and to send an alert to a user. Elwha discloses an identification system for identifying bullying (an audio surveillance system that identifies bullying; figure IB; paragraph [0024]); to identify bullying based on the detected sounds, (bullying is associated with (identified) classified sounds based on running or noise in hallways and swear words; paragraph [0049]), and to send an alert to a user (send an alert to a user; paragraph [0047]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Marriam to include bullying detection, as taught by Elwha, for the benefit of monitoring for bullying in schools.
As per claims 2 and 16, Marriam et al. and Brav et al. disclose the system according to claims 1 and 15, respectively, however, Marriam does not disclose wherein the sensor system is powered via power over Ethernet or power over Ethernet+, or powered by a power outlet. Brav et al. disclose wherein the sensor system is powered via power over Ethernet of power over Ethernet+, or powered by a power outlet (power is provided to sensor plugged into a standard wall socket (outlet); paragraph [0033]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Marriam et al. to include power by a power outlet, as taught by Brav et al., for the benefit of ensuring the sensors are not dependent on batteries that may run out of charge.
As per claims 5 and 19, Marriam et al. and Brav et al. disclose the system according to claims 1 and 15, respectively, and Marriam further discloses wherein the vaping or the another smoking activity is identified when the detected air quality includes a signature (the smoke detector sensing the presence (signature) of smoke (indicating other smoking activity); paragraphs [0041], [0046]).

Claim(s) 3-4 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marriam et al., as modified, as applied to claims 1 and 15 above, and further in view of Leinen et al. (US 2016/0212828).
As per claims 3 and 17, Marriam et al. and Brav et al. disclose the system according to claims 2 and 16, respectively, however, Marriam does not disclose wherein the power is supplied by a CATS, CATSE, or CAT6 cable. Leinen et al. disclose wherein the power is supplied by a CATS, CATSE, or CAT6 cable (power is supplied to an occupancy sensor 6or photodetector 8 by a CAT6 cable 116; figure 1; paragraph [0018]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Marriam et al., as modified, to include supplying power by a CAT6 cable, as taught by Leinen et al., for the benefit of ensuring the sensors are not dependent on batteries that may run out of charge.
As per claims 4 and 18, the combination of Marriam et al., Brav et al. and Leinen et al. disclose the system according to claims 3 and 17, respectively, and Marriam et al. further disclose wherein the detected air quality and the detected sounds are transmitted via the CATS, CATSE, or CAT6 cable, or wireless via WiFi or cellular (detected gas signals and audio signals are transmitted via wireless; paragraph [0028]).

Claim(s) 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marriam et al., as modified, as applied to claim 1 and 15 above, and further in view of Sharp(2015/0323427).
As per claims 7 and 21, Marriam et al., as modified, disclose the instant claimed invention except for the air quality sensor being location-independent.  Sharp discloses wherein the air quality sensor is location-independent (air quality is sensed at multiple locations where air quality is measured by sensors using whatever local measurements are desired (location-independent); figure 2; paragraphs [0066], [0069]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Marriam et al., as modified, to include a location independent sensor, as taught by Sharp, for the benefit of adjusting the smoke detection by location to account for different room sizes.

Claim(s) 8-10 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marriam et al., as modified, as applied to claims 1 and 15 above, and further in view of Ho et al. (US 8,175,297).
As per claims 8 and 22, Marriam et al., as modified, the instant claimed invention except for the sound detector being location-dependent. Ho et al. disclose wherein the sound detector is location-dependent (audio signals are sensed depending on parameters (dependent) at the current location of each audio sensor; col. 12, lines 22-53). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Marriam et al., as modified, to include a location dependent sound detector, as taught by Ho et al., for the benefit of listening for different sounds or thresholds of sounds depending on location where an expected outcome would be different based on the type of location.
As per claims 9 and 23, Marriam et al., as modified, the instant claimed invention except for the sound detector is to detect sounds in a predetermined period in a learning mode prior to identification of the bullying.  Since Brav et al. disclose the sound detector is to detect sounds in a predetermined period in a learning mode prior to identification of the bullying (each node in the audio surveillance system learns noises that are acceptable and noises to ignore and (prior to) then classifies (identification) sounds and words as bullying; paragraphs [0049], [0050]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Marriam et al., as modified, to include using machine learning when detecting sounds to classify as bullying, as taught by Brav et al., for the benefit of improving the accuracy of monitoring for bullying in schools by learning the sounds in each particular environment or location within a building.
As per claims 10 and 24, Marriam et al. the instant claimed invention except for the the detected sounds during the predetermined period generate base data for identifying the bullying at the site.  Brav et al. discloses wherein the detected sounds during the predetermined period generate base data for identifying the bullying at the site (the detected sounds in the learning period are stored in a database, where the detected sounds are classified as bullying; paragraphs [0048], [0050]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Marriam to include saving learned sounds in a database, as taught by Brav et al., for the benefit of improving the accuracy of monitoring for bullying in schools by learning the sounds in each particular environment or location within a building and storing the sounds in a database for quick reference and comparisons.

Claim(s) 12-14 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marriam et al, as modified, as applied to claims 1 and 15 above, and further in view of Bum (KR 101778681).
As per claim 12, Marriam et al., as modified, the instant claimed invention except for the alert is transmitted from the site at the site to a user when the vaping, another smoking activity, or bullying is detected. Bum discloses wherein an alert is transmitted from the site at the site to a user when the vaping, another smoking activity, or bullying is detected (transmitting cigarette smoking information (activity) from a cigarette case (site) to a user terminal; page 17, 5th paragraph; page 20, 6th paragraph). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Marriam et al., as modified, to include transmitting an alert to a user, as taught by Bum, for the benefit of alerting personnel of detected activity, such as personnel in a school.
As per claim 13, Marriam et al., as modified, disclose the instant claimed invention except for the alert is a text message, an email, an optical flashing, an audible sound, or combination thereof. Bum discloses wherein the alert is a text message, an email, an optical flashing, an audible sound, or combination thereof (transmitting cigarette smoking information (activity) from the cigarette case to a user terminal in the form of SMS or email; page 17, 5th paragraph; page 20, 6th paragraph). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Marriam et al., as modified, to include transmitting an alert vis SMS or email to a user, as taught by Bum, for the benefit of alerting personnel of detected activity via a common means that can be received on a mobile device.
As per claims 14 and 28, Marriam et al., as modified, the instant claimed invention except for the sensor system being run by a mobile operating system. Bum discloses wherein the sensor system is run by a mobile operating system (a smoking monitoring (sensor system) mobile application installed at an owner terminal (mobile device), inherently requiring a mobile operating system; page 15, last paragraph). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Marriam et al., as modified, to include the sensor system run on a mobile operating system as taught by Bum, for the benefit of alerting personnel of detected activity via a common means that can be received on a mobile device.
As per claim 26, Marriam et al., as modified, disclose the instant claimed invention except for the alert being transmitted silently from the site to a user when the vaping, another smoking activity, or bullying is identified. Bum discloses wherein the alert is transmitted silently from the site to a user when the vaping, another smoking activity, or bullying is identified (transmitting cigarette smoking information (activity) from the cigarette case to a user terminal in the form of SMS or email (silently); page 17, 5th paragraph; page 20, 6th paragraph). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Marriam et al., as modified, to include transmitting an alert silently to a user, as taught by Bum, for the benefit of alerting personnel of detected activity without alerting others, such as personnel in a school.
As per claim 27, Marriam et al., as modified, disclose the instant claimed invention except for the alert being a text message, an email, an optical flashing, or combination thereof. Bum discloses wherein the alert is a text message, an email, an optical flashing, or combination thereof (transmitting cigarette smoking information (activity) from the cigarette case to a user terminal in the form of SMS or email; page 17, 5th paragraph; page 20, 6th paragraph). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Marriam et al., as modified, to include transmitting an alert vis SMS or email to a user, as taught by Bum, for the benefit of alerting personnel of detected activity via a common means that can be received on a mobile device.

Allowable Subject Matter
Claims 6, 11, 20, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
September 21, 2022